J-A22017-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 MELODY J. AHRENS                        :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 JEFFREY AHRENS, JR.                     :
                                         :
                   Appellant             :   No. 657 MDA 2021

                Appeal from the Order Entered May 3, 2021
    In the Court of Common Pleas of York County Civil Division at No(s):
                           2019-FC-001534-12


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY OLSON, J.:                 FILED: DECEMBER 30, 2021

     Appellant, Jeffrey Ahrens, Jr., (“Husband”) appeals from the May 3,

2021 order granting a petition filed by Melody J. Ahrens (“Wife”) to extend a

final order entered under the Protection From Abuse (“PFA”) Act, 23 Pa.C.S.A.

§§ 6101-6122. We affirm.

     The trial court summarized the procedural history as follows:

     [Wife] and [Husband] are in the midst of a divorce proceeding.
     The parties [] previously had [a PFA] order[] in place since 2019[,]
     in which Wife was the protected party and Husband's contact with
     the minor children was supervised.

     On August 16, 2019, a petition for [a PFA order] was filed by Wife.
     That same day a temporary [PFA] order was granted. On August
     26, 2019, a [final PFA] order [] was entered [by agreement of the
     parties]. This [final PFA order] provided that Wife was the
     protected party and that all of Husband's visits with the minor
     children must be supervised. On November 1, 2019, an indirect
     criminal contempt order in which Husband [pleaded] guilty was
     entered. On November 4, 2019, the final [PFA] order was
     extended to August 26, 2020. A second indirect criminal contempt
     order in which Husband [pleaded] guilty was entered on June
J-A22017-21


        [30], 2020. On June 30, 2020, the final [PFA] order was extended
        to February 26, 2021[.]

        On November 13, 2020, a third indirect criminal contempt order
        was entered in which the matter was nolle prosequied. [On
        February 25, 2021, the] day before the [] final [PFA] order was
        [set] to expire, Wife filed a petition to [extend the expiration date
        of the final PFA order three more years.] On April 20, 2021, [the
        trial court entered an order scheduling] a hearing [on Wife’s
        petition] for May 3, 2021.[1] Subsequently, a rule to show cause
        order was issued on April 27, 2021[,] in which Husband was
        ordered to appear to explain why he had failed to turn over his
        firearm to the sheriff's office. On May 3, 2021, [the trial] court
        held a hearing as to Wife's petition[.] After holding a hearing, the
        [trial] court entered an order extending the [final PFA] order to
        May 3, 2024[.]

Trial Court Opinion, 5/28/21, at 1-2 (extraneous capitalization omitted). This

appeal followed.2

        Husband raises the following issues for our review:

        [1.   Whether] the trial court erred as a matter of law [or] abused
              its discretion in scheduling a hearing for May 3, 2021[,] on
              a petition to amend [the final PFA] order that expired on
              February 26, 2021[,] despite said petition being filed on
              February 25, 2021[?] [Husband], to his detriment, relied
              on the expiration of the final [PFA] order[,] and the
              subsequent reinstatement of said order nearly two []
              months after its expiration resulted in extreme prejudice to
              [Husband] in [the] concurrent custody proceedings.

        [2.   Whether] the trial court's failure to take timely action on the
              February 25, 2021 petition to amend [the final PFA] order[,
              the trial court’s] retroactive reinstatement of the final [PFA]
              order [] after it expired more than two [] months earlier[,]
____________________________________________


1 The April 20, 2021 scheduling order stated that “[t]he terms of the [PFA]
order presently in effect shall remain in effect until the time of the hearing on
[Wife’s] petition” to extend. Trial Court Order, 4/20/21.

2   Both Husband and the trial court complied with Pa.R.A.P. 1925.


                                           -2-
J-A22017-21


            and [the trial court’s extension of the expiration date of the]
            final [PFA] order [] severely prejudiced [Husband] in the
            concurrent custody proceedings, particularly in extending
            said final [PFA] order [] for a period of three [] years[?]

      [3.   Whether] the trial court erred as a matter of law [or] abused
            its discretion in extending the final [PFA] order [] for a
            period of three [] years when there was no evidence of
            additional incidents of abuse occurring after the original final
            [PFA] order [] was entered [on August 26, 2019?]

      [4.   Whether] the trial court erred as a matter of law [or] abused
            its discretion in including any custody provisions in the
            extended final [PFA] order [] when the children were not
            protected parties and extensive custody negotiations and
            litigation [] occurred subsequent to the entry of the [August
            26, 2019] final [PFA] order[,] which [] was entered with no
            admission of liability and with the consent of the parties[?]

Husband’s Brief at 5 (extraneous capitalization omitted).

      Husband’s first issue challenges the trial court’s authority to schedule a

hearing on Wife’s petition after the expiration of the final PFA order and, within

the context of the scheduling order, to reinstate the final PFA order. Id. at

12-19. This issue raises questions of law involving statutory interpretation for

which our standard and scope of review are well-settled.        When reviewing

questions of law and statutory interpretation, our standard of review is de

novo and our scope of review is plenary. See Kaur v. Singh, 259 A.3d 505,

509 (Pa. Super. 2021) (stating that, for questions of law, this Court’s standard

of review is de novo and the scope of review is plenary); see also Trout v.

Strube, 97 A.3d 387, 389 (Pa. Super. 2014) (stating that, “[w]hen

considering issues of statutory interpretation, the applicable standard of

review is de novo and our scope of review is plenary”).



                                      -3-
J-A22017-21



        Simply stated, the PFA Act is designed to “to protect victims of domestic

violence from those who perpetrate such abuse, with the primary goal of

advance prevention of physical and sexual abuse.”                   Buchhalter v.

Buchhalter, 959 A.2d 1260, 1262 (Pa. Super. 2008). Once the trial court

grants a party a final PFA order, in accordance with the procedures set forth

in the PFA Act, the trial court may grant an extension of the PFA order, inter

alia,

        [w]here the [trial] court finds, after a duly filed petition, notice to
        the defendant and a hearing, in accordance with the procedures
        set forth in [23 Pa.C.S.A. §§ 61063 and 61074], that the defendant
        committed one or more acts of abuse subsequent to the entry of
        the final [PFA] order or that the defendant engaged in a pattern
        or practice that indicates continued risk of harm to the plaintiff or
        minor child.




____________________________________________


3 Section 6106 of the PFA Act states, in pertinent part, that copies of the PFA
petition and orders shall be served on the defendant, and the trial court “shall
adopt a means of prompt and effective service in those instances where the
plaintiff avers that service cannot be safely effected by an adult individual
other than a law enforcement officer or where the trial court so orders.” 23
Pa.C.S.A. § 6106(e), (f) and (g) (emphasis added).

4 Section 6107 of the PFA Act states, in pertinent part, that “[w]ithin ten
business days of the filing of a petition under this chapter, a hearing shall be
held before the [trial] court, at which the plaintiff must prove the allegation of
abuse by a preponderance of the evidence. The [trial] court shall, at the time
the defendant is given notice of the hearing, advise the defendant” of, inter
alia, the right to be represented by counsel, of the possibility that a firearm
may be ordered temporarily relinquished, and that any PFA order granted by
the trial court may be considered in, inter alia, child custody proceedings. 23
Pa.C.S.A. § 6107(a).


                                           -4-
J-A22017-21



23 Pa.C.S.A. § 6108(e)(1)(i). This Court has long-held that where a petition

to extend a final PFA order is timely filed, meaning that the petition to extend

is filed before the final PFA order expires,

       the fact that the hearing was held after the [final] PFA order
       expired does not divest the trial court of the power to hear the
       evidence and, if appropriate, enter an order extending that [final
       PFA] order.

Kuhlmeier v. Kuhlmeier, 817 A.2d 1127, 1130 (Pa. Super. 2003).

       Here, a review of the record demonstrates that, on February 25, 2021,

Wife filed a petition to extend the final PFA order for an additional three years.

The petition indicated that the final PFA order was set to expire the next day,

February 26, 2021.        There is no indication that Wife served a copy of the

petition to extend on Husband or that the trial court provided notice to

Husband. See, generally, Trial Court Docket. On April 20, 2021, 54 days

after Wife filed her petition to extend, the trial court filed an order scheduling

a hearing on May 3, 2021, for Wife’s petition. In that scheduling order, the

trial court stated, “[t]he terms of the [PFA order] presently in effect shall

remain in effect until the time of the hearing on [Wife’s] petition” to extend. 5

See Trial Court Order, 4/20/21. The trial court directed the prothonotary of

the Court of Common Pleas of York County to provide Husband and Wife with

a copy of the scheduling order. A review of the notes of testimony from the
____________________________________________


5The statement, “The order dated June 30, 2020[,] remains in effect until the
date of this hearing or further order of court” was handwritten on the
scheduling order. See Trial Court Order, 4/20/21.


                                           -5-
J-A22017-21



May 3, 2021 hearing on Wife’s petition to extend demonstrates that both

Husband and Wife were present and testified; Wife was pro se, and Husband

was represented by counsel.           At the hearing, Husband did not lodge an

objection challenging his notification that a petition to extend the final PFA

order had been filed, that the order scheduling the hearing had been issued

after the expiration of the final PFA order, that the hearing on the petition to

extend was held on May 3, 2021, or that the final PFA order had been extended

until the hearing on May 3, 2021.6 See, generally, N.T., 5/3/21.

       Section 6108(e)(1)(i), governing petitions to extend a final PFA order,

requires the trial court, upon the filing of a petition pursuant to the PFA Act,

including a petition to extend a final PFA order, to provide notice to the

defendant and conduct a hearing in accordance with Section 6107.              23

Pa.C.S.A. § 6108(e)(1)(i). Section 6107 requires the hearing to be held within

“ten business days” from the filing of the petition. 23 Pa.C.S.A. § 6107. Wife’s

petition to extend the final PFA order in the case sub judice was filed on

February 25, 2021, which means the trial court was required to conduct a

hearing on the matter on or before March 11, 2021, ten business days after

the filing of said petition. On April 20, 2021, well-outside the ten-business-day

period, the trial court entered an order scheduling a hearing on May 3, 2021,

for Wife’s petition to extend. Prior to, and during, the hearing, Husband did

____________________________________________


6 The only motion Husband’s counsel presented at the hearing was a motion
to recuse, which the trial court denied. N.T., 5/3/21, at 3-4.


                                           -6-
J-A22017-21



not object to, inter alia, the trial court’s failure to schedule the hearing within

ten days of the filing of Wife’s petition to extend. Therefore, Husband waived

this issue for failure to raise the issue before the trial court. See Ferko-Fox

v. Fox, 68 A.3d 917, 925-926 (Pa. Super. 2013) (holding that, an issue

concerning the trial court’s failure to conduct a hearing on a PFA petition within

ten business days of its filing is waived if the defendant fails to object before,

or during, the hearing); see also Pa.R.A.P. 302 (stating, “[i]ssues not raised

in the trial court are waived and cannot be raised for the first time on appeal”).

        The trial court cites an “administrative mishap,” or breakdown in the

court system, as the reason for the 54-day delay in scheduling a hearing on

Wife’s petition to extend the final PFA order. We have recognized, in other

contexts, administrative breakdowns in the judicial system as just cause to

avoid    strict   application   or   compliance   with   procedural   rules   where

non-compliance was not the fault of a litigant. See, e.g., Commonwealth

v. Stansbury, 219 A.3d 157, 160 (Pa. Super. 2019) (holding that, this Court

will overlook a defective notice of appeal or an untimely notice of appeal when

the defect or the untimely filing was the result of a breakdown in court

operations), appeal denied, 235 A.3d 1073 (Pa. 2020). We see no reason to

refrain from applying this principle in the case before us. As such, under the

procedural posture of the case sub judice, we discern no error of law or abuse




                                         -7-
J-A22017-21



of discretion in the trial court’s lack of action until 54 days after Wife’s petition

to extend was filed.7

       Moreover, we do not find an error of law or abuse of discretion in the

trial court’s order extending the final PFA order until the time of the hearing

on May 3, 2021. Section 6108(e)(1)(i) permits the trial court to extend a final

PFA order upon a showing that the defendant “committed one or more acts of

abuse subsequent to the entry of the final [PFA] order or that the defendant

engaged in a pattern or practice that indicates continued risk of harm to the

plaintiff or minor children.” 23 Pa.C.S.A. § 6108(e)(1)(i). A plain-reading of

Section 6108(e)(1)(i) necessitates that upon the filing of a petition to extend

a final PFA, the final PFA remains in place until the resolution of the petition

to extend, even when resolution does not occur until after the date the final

PFA order was originally set to expire. Otherwise, a defendant would be able

to “run the clock out” on a final PFA order through tactical maneuvers designed

to forestall the petition-to-extend proceedings.8       Consequently, Husband’s

first issue is without merit.
____________________________________________


7 In general, trial courts should proceed expeditiously in all matters concerning
PFA proceedings and, thus, should have procedures and mechanisms in place
to avoid any “administrative mishaps,” such as occurred in the case sub judice.

8 This principal that a final PFA remains in place until the resolution of a timely
petition to extend a final PFA order, provided notice is given to the defendant,
is further supported by a plain-reading of Section 6108(e)(1)(ii) where the
legislature deemed it necessary to specifically state that a final PFA order
remains in effect upon the filing of a petition for contempt, or other charge,
but a hearing on the matter has not occurred before the expiration of the final



                                           -8-
J-A22017-21



       Husband’s second issue raises a claim that the trial court’s order

extending the final PFA order for an additional three years prejudiced him in

a concurrent matter involving custody of the minor children. Husband’s Brief

at 5. A review of Husband’s brief demonstrates that, while Husband sets forth

an argument in support of his first issue, he fails to set forth an argument with

citation to authority that supports his contention that the trial court erred or

abused its discretion in extending the final PFA order because that course of

action supposedly prejudiced Husband in a concurrent, but separate, custody

proceeding involving the minor children.         See id. at 12-19.    Therefore,

Husband waived this issue.          See C.H.L. v. W.D.L., 214 A.3d 1272, 1276

(Pa. Super. 2019) (stating, “[i]t is well-established that the failure to develop

an argument with citation to, and analysis of, pertinent authority results in

waiver of that issue on appeal”); see also Pa.R.A.P. 2119(a) (requiring the

argument section of an appellate brief to set forth a discussion, with citation

to authorities, for each issue raised).

       Moreover, a “PFA matter, while interrelated to [a] custody matter, is a

wholly separate matter on a wholly separate docket.” E.K. v. J.R.A., 237

A.3d 509, 527 (Pa. Super. 2020). The Domestic Relations Code, 23 Pa.C.S.A.

§§ 101 – 8415, accounts for the potential exploitation of the PFA Act by one
____________________________________________


PFA order. 23 Pa.C.S.A. § 6108(e)(1)(ii). Because a petition of contempt
does not request the same relief as a petition to extend a final PFA order, i.e.,
an extension of a final PFA order, the legislature made certain that it was
understood that the final PFA order was extended until resolution of the
petition for contempt.


                                           -9-
J-A22017-21



parent against the other, and in particular when custody matters are involved,

by separating the two distinct matters. See C.H.L., 217 A.3d at 1284 (stating,

the Domestic Relations Code separates custody matters and PFA matters into

two distinct inquiries). The PFA court determines whether the plaintiff has

proven allegations of abuse by a preponderance of the evidence and, in the

case of an extension of a final PFA order, whether “the defendant committed

one or more acts of abuse subsequent to the entry of the final [PFA] order or

[whether] the defendant engaged in a pattern or practice that indicates

continued risk of harm to the plaintiff or minor child.”     See 23 Pa.C.S.A.

§ 6107; see also 23 Pa.C.S.A. § 6108(e)(1)(i). When the PFA court awards

temporary custody of a minor child as part of a PFA order, the trial court “need

only consider the risk the defendant poses to the child[,] as well as the

plaintiff[,]” and does not perform a 16-factor best interests analysis under

Section 5328(a) of the Child Custody Act, 23 Pa.C.S.A. §§ 5321 – 5340. See

C.H.L., 214 A.3d at 1283; see also 23 Pa.C.S.A. § 5328(a). The child custody

court, on the other hand, determines the child’s best interest in awarding

custody by applying “all relevant factors” including the 16 factors set forth in

Section 5328(a).    See C.H.L., 214 A.3d at 1284; see also 23 Pa.C.S.A.

§ 5328(a). Included in those 16 factors is consideration of:

      The present and past abuse committed by a party or member of
      the party's household, whether there is a continued risk of harm
      to the child or an abused party and which party can better provide
      adequate physical safeguards and supervision of the child.

      ...


                                     - 10 -
J-A22017-21


      The attempts of a parent to turn the child against the other parent,
      except in cases of domestic violence where reasonable safety
      measures are necessary to protect the child from harm.

23 Pa.C.S.A. § 5328(a)(2) and (8). The separation of PFA matters and child

custody matters, in this way, “safeguards the rights [of] both parties in their

due roles as PFA litigants and as parents.” C.H.L., 214 A.3d at 1284 (footnote

omitted).   Given these procedural safeguards, we discern no support for

Husband’s claim of prejudice.

      Husband’s third issue challenges the sufficiency of the evidence to

support the trial court’s order extending the final PFA for an additional three

years.

      When a claim is presented on appeal that the evidence is not
      sufficient to support an order of protection from abuse, [including
      ordering an extension of a final PFA order,] we review the
      evidence in the light most favorable to the petitioner and[,]
      granting her[, or him,] the benefit of all reasonable inferences,
      determine whether the evidence was sufficient to sustain the trial
      court's conclusion by a preponderance of the evidence. This Court
      defers to the credibility determinations of the trial court as to
      witnesses who appeared before it.               Furthermore, the
      preponderance of the evidence is defined as the greater weight of
      the evidence, i.e., to tip a scale slightly is the criteria or
      requirement for preponderance of the evidence.

Ferko-Fox, 68 A.3d at 926-927 (citation and original brackets omitted).

      To reiterate, when requesting an extension of a final PFA order, the

petitioner must demonstrate by a preponderance of the evidence that “the

defendant committed one or more acts of abuse subsequent to the entry of

the final [PFA] order or that the defendant engaged in a pattern or practice




                                     - 11 -
J-A22017-21



that indicates continued risk of harm to the plaintiff or minor child.”       23

Pa.C.S.A. § 6108(e)(1)(i).

       At the May 3, 2021 hearing on Wife’s petition to extend the final PFA

order, one of the parties’ adult daughters testified that, while attending a

Christmas 2020 paternal-family gathering, Husband described the custody

proceedings as “a war that he would win, even if he has to make someone

disappear or die.” N.T., 5/3/21, at 12. The adult daughter stated that, on

multiple occasions, Husband expressed a desire to kill himself, kill his family,

and to kill other third-parties. Id. at 15. The adult daughter also testified

that she, and other of her siblings, felt threatened by Husband’s statements

that he would “beat the gay out” of his child if that child had a partner of the

same sex.9 Id. at 9-11. Husband acknowledged that he made remarks about

killing a neighbor. Id. at 37. Husband further acknowledged that he made

statements suggesting that he understood “what makes a man kill his family

and then kill himself[.]” Id. at 40. Wife testified that there have been multiple

issues involving threatening contacts by Husband while the final PFA was in

place. Id. at 21-22, 25. In particular, Wife stated,

       [Husband] harassed me regarding property. He’s harassed me
       saying things about my significant other. With the children going
       to visitation, they come back with messages from [Husband]
____________________________________________


9 The record demonstrates that one or more of Wife’s and Husband’s children
identifies as being a part of the LGBTQIA+ (lesbian, gay, bisexual,
transgender, questioning, intersex, asexual, plus others not represented by
these groups) community in terms of their sexual orientation or gender
identity. N.T., 5/3/21, at 11.


                                          - 12 -
J-A22017-21


        because while he’s [with the children,] there [are] disparaging
        remarks said, some very derogatory and some very repugnant.
        [H]e has made comments to the children which threaten[] my life.

Id. at 23-24. Wife stated that she remains afraid of Husband. Id. at 27.

        In viewing the evidence in the light most favorable to Wife as the

petitioner, we concur with the trial court that sufficient evidence was

presented that demonstrated, by a preponderance of the evidence, that

Husband committed one or more acts of abuse subsequent to the entry of the

August 26, 2019 final PFA order and that Husband engaged in behavior or

made statements indicating that he continued to be a risk of harm to Wife and

the minor children. Therefore, we find Husband’s sufficiency of the evidence

claim to be without merit.10

____________________________________________


10   Husband asserts that,

        The bulk of the testimony supporting Wife’s request for an
        extension came from the parties’ [adult] daughter [] and much of
        [the daughter’s] testimony focused on allegations that occurred
        nearly two [] years earlier. Further, Wife’s own testimony failed
        to support the necessity for an extension of the [final PFA order]
        as her testimony was vague[.]

Father’s Brief at 19. In so arguing, Father challenges the credibility of the
witnesses’ testimony as presented at the hearing and asks this Court to step
into the shoes of the trial court, as fact-finder, in order that we might reassess
the credibility of the witnesses and reweigh the evidence in hopes of reaching
a different conclusion. It is not for this Court to undertake such an exercise.
See Kaur v. Singh, 259 A.3d 505, 509 (Pa. Super. 2021) (stating that, “this
Court will defer to the credibility determinations of the trial court as to
witnesses who appeared before it[, and it] is well-settled that the
trier[-]of[-]fact while passing upon the credibility of witnesses and the weight
of the evidence produced, is free to believe all, part[,] or none of the evidence”
(citation and original quotation marks omitted)).


                                          - 13 -
J-A22017-21



      Husband’s final issue challenges the trial court’s inclusion of custody

provisions in the order extending the final PFA order on the grounds that the

children are not protected parties. Husband’s Brief at 5.

      Our standard and scope of review of a PFA order is one in which,

      this Court reviews the trial court's legal conclusions for an error of
      law or an abuse of discretion. A trial court does not abuse its
      discretion for a mere error of judgment; rather, an abuse of
      discretion occurs where the judgment is manifestly unreasonable
      or where the law is not applied or where the record shows that
      the action is a result of partiality, prejudice, bias, or ill will.

Kaur, 259 A.3d at 509 (citation and quotation marks omitted).

      Here, a review of Husband’s appellate brief demonstrates that Husband

failed to set forth an argument with citation to appropriate authorities in

support of his final issue. See Husband’s Brief at 19-20. As such, Husband

waived this issue. See C.H.L., 214 A.3d at 1276; see also Pa.R.A.P. 2119(a).

Moreover, Section 6108(a)(4) of the PFA Act states that the final PFA order

may include “[a]warding temporary custody of or establishing temporary

visitation rights with regard to minor children.” 23 Pa.C.S.A. § 6108(a)(4);

see also C.H.L., 214 A.3d at 1281-1282 (stating that, the PFA Act permits

trial courts to award temporary custody or temporary visitation, even if the

PFA order conflicts with existing custody orders because “[t]o hold otherwise

would have the effect of emasculating the central and extraordinary feature

of the PFA [Act] which is to prospectively control and prevent domestic

violence” (citation omitted)); Dye for McCoy v. McCoy, 621 A.2d 144, 145

(Pa. Super. 1993) (holding that, 23 Pa.C.S.A § 6108(a)(4) “precludes a

                                     - 14 -
J-A22017-21



custody award, pre-existing or following the PFA Order, from nullifying the

PFA Order as its purpose is to assure the safety of a child or children above

and beyond any other [o]rders or relationships involving the children”).

Orders awarding final custody of a minor child are determined in a separate

action, initiated by filing a petition for custody, and after the trial court

conducts a 16-factor best interest analysis pursuant to Section 5328(a) of the

Child Custody Act.      See 23 Pa.C.S.A. § 5328(a), see also 23 Pa.C.S.A.

§ 6108(a)(4)(v) (stating, “[n]othing in [the PFA Act] shall bar either party

from filing a petition for custody under Chapter 53 [of the Domestic Relations

Code] (relating to custody) or under the Pennsylvania Rules of Civil

Procedure”); C.H.L., 214 A.3d at 1283 (stating, “[i]t is well-settled that [a]

trial court has authority to award custody on a temporary basis [under the

PFA Act] so that it may address emergency situations and protect a child until

a final custody hearing can be held [pursuant to the Child Custody Act], when

a permanent [custody] order can be entered”).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/2021




                                    - 15 -
J-A22017-21




              - 16 -